                       Case 1:20-cv-01026-ABJ Document 9 Filed 04/27/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 District District
                                             __________   of Connecticut
                                                                   of __________


        Association of Administrative Law Judges               )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cv-01026
Federal Service Impasses Panel, Mark Anthony Carter            )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Federal Service Impasses Panel, Mark Anthony Carter                                                           .


Date:          04/27/2020                                                                 /s/ Noah Peters
                                                                                         Attorney’s signature


                                                                                    Noah Peters, No. 1023748
                                                                                     Printed name and bar number
                                                                                             Solicitor
                                                                                 Federal Labor Relations Authority
                                                                                       1400 K Street N.W.
                                                                                    Washington, D.C. 20424
                                                                                               Address

                                                                                         npeters@flra.gov
                                                                                            E-mail address

                                                                                          (202) 218-7908
                                                                                          Telephone number

                                                                                          (202) 343-1007
                                                                                             FAX number
